-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 4, 2021 has been entered. 	
Priority
This application is a 371 of PCT/EP2016/064016 filed on 06/17/2016, which claims benefit in provisional application 62/181,273 filed on 06/18/2015, and claims foreign benefit in EPO application EP15172799 filed on 06/18/2015.
Claim Status
Claims 28-34, 37, 38, 43-49, 51-54, 57-62, 64, 65, and 67-82 are pending. Claims 69-82 were newly added. Newly added claims 69-78 are examined because the claims read on the elected invention of Group I. Newly added claims 79-82 are withdrawn because the claims read on the withdrawn invention of Group II. Claims 1-27, 35, 36, 39-42, 50, 55, 56, 63, and 66 were 
Claim Interpretation 
	Independent claims 28 and 67 recite an activated pre-polymer. The claims are interpreted in light of paragraph 0046, which states that the pre-polymer can be activated by introducing functional groups that can react or be reacted to form crosslinks. The pre-polymer is activated by reacting one or more functional groups on the pre-polymer backbone with one or more functional groups that can react or be reacted to form crosslinks resulting in cured polymer.
Withdrawn Claim Objections
Objection to claim 67 is withdrawn because it was obviated with claim amendments. 
Objection to claim 37 is withdrawn because the claim no longer depends from a rejected claim. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 29-31 are withdrawn because claim 29 was amended to require the composition of claim 28 to further comprise a second pre-polymer having the general formula (I).
Withdrawn Claim Rejections – 35 USC § 103
Rejections of claims 28-34, 38, 43-48, 64, and 65 are withdrawn because claim 28 was amended to require the molar ratio of the one or more grafted anhydride moieties to B is about 0.1 mol/mol or greater than 1. Bettinger is the closes prior art of record and Bettinger teaches less than 5% substitution of terminal carboxyl groups on the polymer, or 0.05 mole/mole of anhydride relative to sebacic acid monomer. The claims are not obvious over Bettinger because it would not have been obvious to the skilled artisan to modify Bettinger by increasing the degree 
Claim Objections 
Claim 64 is objected to because the phrase “the polymer unit” it is not consistent with claim 28 which recites “a polymeric unit”. It is recommended to replace “the polymer unit” with “the polymeric unit”. 
Claims 70 and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Limitations of claims 70 and 75 are not obvious over Bettinger because Bettinger does not teach hydroxyl groups protected with –C(=O)-CH3, and Bettinger teaches grafted anhydride to B mole ratio of less than 0.05 mol/mol and the claimed range of greater than 0.1 mol/mol is not obvious. It would not have been obvious to modify the polymer in Bettinger to arrive at the limitations of claims 70 and 75.  
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 77 further defines the blocking group by excluding two specific functional groups. The claim is indefinite because it is not clear why the claim excludes –C(=O)-CH=CH2 since –
Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 67-69, 71-74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (US 2009/0047256 A1 Published February 19, 2009).
The claims encompass an adhesive composition comprising a pre-polymer.
The teachings of Bettinger are related to elastic biodegradable polymers formed by the reaction of a multifunctional alcohol or ether and a difunctional or higher order acid to form a pre-polymer. Acrylate is used to add one or more vinyl groups to the backbone of the prepolymer to form an acrylated pre-polymer (Abstract). The compositions comprise poly(glycerol-sebacate) PGSA functionalized with a vinyl group via acrylation (paragraph 0031 and Figure 3A-D). Acrylation of the pre-polymer can be carried out by reacting the pre-polymer with acryloyl 
For example, although it is believed that the backbone OH groups of the pre-polymer are preferentially acrylated, the carboxylic acid groups can also be modified (paragraph 0090).
Example 1 describes a method of making acrylated polymer glycerol and sebacic acid in a 1:1 mole ratio. NMR data show that acryloyl chloride preferentially reacts with the hydroxyl groups from the glycerol compared with the carboxylate groups from the sebacic acid (paragraphs 0141-0146). Bettinger teaches that compositions are useful as surgical glue and biodegradable adhesive (paragraphs 0023 and 0131).
Regarding claims 67, 74, and 76, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising vinyl-functionalized poly(glycerol sebacate) obtained by reacting poly(glycerol sebacate) with acryloyl chloride and methacryloyl chloride, with a reasonable expectation of success because Bettinger teaches a composition comprising vinyl-functionalized poly(glycerol sebacate) obtained by reacting poly(glycerol sebacate) with vinyl-containing compounds including acryloyl chloride and methacryloyl chloride (paragraph 0086). Bettinger teaches that acryloyl chloride functionalizes hydroxyl groups and carboxyl groups. Poly(glycerol sebacate) contains hydroxyl groups attached to the polymer backbone and a carboxyl group at the polymer terminal. A reaction of the polymer with acryloyl chloride and methacryloyl chloride would have produced vinyl-functionalized poly(glycerol sebacate) where hydroxyl groups and carboxyl groups are functionalized. It would have been obvious to have formed the polymer having a substitution of carboxylate groups of less than 5% because Bettinger teaches that formed polymers had less than 5% substitution of terminal carboxylic acid 
Bettinger’s composition would have comprised a mixture of polymers of various polymer lengths that meet the limitations of a pre-polymer comprising a polymeric unit of the general formula (-A-B-)n where A is derived from a polyol, B is derived from a polyacid, n is an integer greater than 1, and at least one hydroxyl group protected with –C(=O)-CH=CH2 and at least one hydroxyl group protected with –C(=O)C(CH3)=CH2. A grafted anhydride is formed on the pre-polymer when (meth)acryloyl chloride reacts with the carboxylic acid group at the pre-polymer terminal.

Regarding claim 68, it would have been reasonable to expect that the pre-polymer after methacrylation does not have any free hydroxyl groups because Bettinger teaches that hydroxyl groups are reacted with the monomer.
Regarding claim 69, methacryloyl chloride reacted with a hydroxyl group would have resulted in an acyclic, branched, substituted alkenyl protecting group.  
Claims 71-73 describe pull off strength and burst performance properties of the composition after curing. Bettinger does not teach these properties. The prior art composition contains the same components as the claimed composition, and it would have been reasonable to conclude that the prior art composition has the same properties as the claimed composition, when placed under identical conditions.
The purpose of the claimed composition is an adhesive and the purpose of the prior art composition is an adhesive. The prior art composition is described as being useful as a tissue adhesive or glue, and this is sufficient evidence that the prior art composition has the same properties as the claimed composition. Furthermore, the declaration and the present application were reviewed and there is no evidence that the claimed molar ratios are critical.
Regarding claim 77, it would have been obvious to have replaced methacryloyl chloride as the vinyl functionalization agent with 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1 is methyl and R2 is an alkyl substituted with a carboxylic acid group, with a reasonable expectation of success because Bettinger teaches 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in which R1 is methyl and R2 is an alkyl substituted with a carboxylic acid group as a suitable vinyl functionalization agent (paragraph 0086). Replacing one vinyl functionalization agent with another to obtain predictable results supports obviousness. The vinyl functionalization agent has a free carboxylic acid group which would have readily reacted with hydroxyl groups on the polymer backbone resulting in hydroxyl groups protected with a vinyl containing protecting group via an ester linkage.   
Combining prior art elements to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated February 4, 2021, applicant provided the following arguments to traverse the rejections.
	Bettinger does not teach that the hydroxyl groups are substituted by two different functional groups, where one functional group is for activation and the other functional group for protection. Bettinger only teaches activating the hydroxyl groups with an acrylate monomer, such as acryloyl chloride, through a single reaction. 
	Applicant’s arguments were fully considered but are not persuasive because present claims define the activating group by structure and require the protecting group to be different from the activating group. The claims do not distinguish the two groups by reaction type with 
Conclusion
Claims 28-34, 37, 38, 43-48, 65, and 78 are allowed. Claims 67-69, 71-74, 76, and 77 are rejected. Claims 64, 70, and 75 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459. The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617